Exhibit 10.2

AMENDMENT NO. 3 TO

FURTHER AMENDED AND RESTATED EMPLOYMENT AGREEMENT

APRIL 5, 2013

This Amendment to the Agreement (defined below) is entered into as of April 5,
2013, by and among RenaissanceRe Holdings Ltd. (the “Company”) and Neill A.
Currie (“Employee”). All terms not defined herein shall have the meaning
ascribed to them in the Agreement.

WHEREAS, the Company and Employee are parties to that certain further amended
and restated employment agreement dated as of February 19, 2009, as amended
January 8, 2010, and February 19, 2013 (the “Agreement”), which governs
Employee’s employment with the Company; and

WHEREAS, the Company and Employee desire to amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are mutually acknowledged, the parties agree as
follows:

Section 4(e)(viii) shall be deleted in its entirety and replaced with the
phrase: “[Intentionally omitted]”.

Section 4(e)(ix) shall be deleted in its entirety and replaced with the phrase:
“[Intentionally omitted]”.

Section 4(d) of the Agreement shall be deleted in its entirety and replaced with
the following provision:

“The Company acknowledges and agrees that Employee’s Retirement Eligibility Date
occurred on July 5, 2005, and the vesting of any Awards held by Employee
relating to the occurrence of the Retirement Eligibility Date will not be
modified in any manner.”

Section 8(b)(vi) shall be deleted in its entirety and replaced with the
following provision:

“(A) Vesting, as of the date of termination, of all Awards, other than the
Special Equity Grant and Awards that as of their date of grant were subject to
both service- and performance-based vesting requirements, (B) the Special Equity
Grant and all Awards that as of their date of grant were subject to both
service- and performance-based vesting requirements shall remain outstanding
through the last day of the applicable performance periods, without regard for
the termination of Employee’s employment, and shall vest (or fail to vest and be
forfeited) based on the level of actual attainment of performance goals at such
time or times as would have been the case had the service vesting provisions
continued to apply and Employee remained employed through all applicable service
vesting periods; provided, however, the eligibility for continued vesting based
on performance



--------------------------------------------------------------------------------

shall immediately cease, and all Awards shall be forfeited, in the event that
Employee violates any provision of the restrictive covenants set forth herein,
and (C) any Awards that are stock options shall remain outstanding until the
earliest of (x) exercise, (y) the expiration of the original term and (z) the
fifth anniversary of the date of termination.”

Section 8(d)(vii) shall be deleted in its entirety and replaced with the
following provision:

“(A) Vesting, as of the date of termination, of all Awards, other than the
Special Equity Grant and Awards that as of their date of grant were subject to
both service- and performance-based vesting requirements, (B) the Special Equity
Grant and Awards that as of their date of grant were subject to both service-
and performance-based vesting requirements shall remain outstanding through the
last day of the applicable performance periods, without regard for the
termination of Employee’s employment, and shall vest (or fail to vest and be
forfeited) based on the level of actual attainment of performance goals at such
time or times as would have been the case had the service vesting provisions
continued to apply and Employee remained employed through all applicable service
vesting periods; provided, however, the eligibility for continued vesting based
on performance shall immediately cease, and all Awards shall be forfeited, in
the event that Employee violates any provision of the restrictive covenants set
forth herein, and (C) any Awards that are stock options shall remain outstanding
until the earliest of (x) exercise, (y) the expiration of the original term and
(z) the day prior to the second anniversary of the date of termination.”

The first sentence of Section 8(f)(iii) shall be deleted in its entirety and
replaced with the following provision:

“If such termination is a Retirement (A) any Awards which are stock options and
which have been held by Employee for at least one year at the time of Retirement
(1) and which are unvested at the date of termination shall continue to vest as
if Employee had remained employed through the applicable vesting period, and
(2) shall remain outstanding until the earliest of (x) exercise, (y) the
expiration of the original term and (z) the day prior to the fifth anniversary
of the date of termination, and (B) the Special Equity Grant and any Awards that
as of their date of grant were subject to both service- and performance-based
vesting requirements shall remain outstanding through the last day of the
applicable performance periods, without regard for the termination of Employee’s
employment, and shall vest (or fail to vest and be forfeited) based on the level
of actual attainment of performance goals at such time or times as would have
been the case had the service vesting provisions continued to apply and Employee
remained employed through all applicable service vesting periods; provided,
however, the eligibility for continued vesting based on performance shall
immediately cease, and all Awards shall be forfeited, in the event that Employee
violates any provision of the restrictive covenants set forth herein.”

*    *    *

 

2



--------------------------------------------------------------------------------

Except as otherwise specifically set forth herein, all terms and provisions of
the Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.

 

 

/s/ Neill A. Currie

  Neill A. Currie  

/s/ Stephen H. Weinstein

  RenaissanceRe Holdings Ltd. By:   Stephen H. Weinstein Title:   Senior Vice
President, General Counsel, Chief Compliance Officer, and Secretary

 

3